Citation Nr: 0028638	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1968.  By rating decision dated in September 1968, the New 
York, New York RO denied service connection for narcolepsy.  
By rating decision dated in June 1969, the New York, New York 
RO denied service connection for a psychiatric disorder, 
characterized as anxiety reaction.  These determinations were 
upheld by a Board of Veterans' Appeals (Board) decision dated 
in August 1970.  

In 1996, the veteran requested that the claims for 
entitlement to service connection for a psychiatric disorder 
and narcolepsy be reopened.  This matter comes before the 
Board on appeal from a November 1996 rating decision by the 
Baltimore, Maryland RO that determined that no new and 
material evidence had been submitted to reopen claims for 
entitlement to service connection for a psychiatric 
disability and entitlement to service connection for 
narcolepsy.  Subsequently, the case was transferred to the 
Huntington, West Virginia RO.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by rating decision in June 1969; the 
Board upheld this determination by decision dated in August 
1970.

2.  Additional evidence submitted since August 1970 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.  Entitlement to service connection for narcolepsy was 
denied by rating decision in September 1968; the Board upheld 
this determination by decision dated in August 1970.

4.  Additional evidence submitted since August 1970 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  An August 1970 Board decision that denied service 
connection for a psychiatric disorder, characterized as 
schizophrenia, is final.  38 U.S.C.A. §§ 1110, 5107, 7103 
(West 1991); 38 C.F.R. §§ 3.303, 20.1100 (1999).

2.  Evidence received since August 1970 is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder has not been reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  An August 1970 Board decision that denied service 
connection for narcolepsy is final.  38 U.S.C.A. §§ 1110, 
5107, 7103 (West 1991); 38 C.F.R. §§ 3.303, 20.1100 (1999).

4.  Evidence received since August 1970 is not new and 
material, and the veteran's claim for service connection for 
narcolepsy has not been reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1970 Board decision denied the veteran's claims for 
service connection for a psychiatric disorder (characterized 
as schizophrenia) and narcolepsy.  That decision is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1999).

The claims, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996),  aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity. "  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

Psychiatric Disorder

At the time of the August 1970 Board decision, the evidence 
for consideration included: the veteran's service medical 
records, including a January 1968 medical board examination, 
which are negative for findings of a psychiatric disorder; 
March 1968 VA outpatient treatment reports, which note the 
veteran's complaints of hallucinations since childhood and 
nervousness; an April 1968 VA examination report that notes 
findings of depressed affect, defective insight and defective 
memory but notes no psychiatric diagnosis; a VA 
hospitalization report dated from October 1968 to March 1969 
that notes a diagnosis of passive-aggressive personality 
disorder; a VA hospitalization report dated in March 1969 
that notes the veteran's complaints of nervousness and 
depression and a diagnosis at discharge of anxiety reaction; 
and a VA hospitalization report dated in December 1969 that 
notes the veteran's complaints of hallucinations and a 
diagnosis of schizophrenia, undifferentiated type.  Upon 
consideration of this evidence, the Board denied service 
connection for a psychiatric disorder (characterized as 
schizophrenia), holding that no psychiatric disorder was 
demonstrated during service.

The evidence submitted since the August 1970 final Board 
decision includes: VA examination reports dated in 1970 and 
1984; statements from the veteran dated in 1970, 1973, 1977, 
1980, 1984, 1996 and 1997; a March 1981 VA medical statement; 
a September 1981 letter from the Department of the Navy; VA 
hospitalization reports dated in October 1989, January 1996 
and February 1996; VA outpatient treatment records dated in 
1996; and a transcript from a November 1998 personal hearing.

The March 1981 VA medical statement, the September 1981 
letter from the Department of the Navy, the VA 
hospitalization reports dated in 1989 and 1996 and the VA 
outpatient treatment reports dated in 1996 note diagnoses for 
disabilities not herein at issue.  No complaints or findings 
of a psychiatric disorder were noted.  As this medical 
evidence is not material to the claim at hand, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

In addition, the 1970 VA examination report notes the 
veteran's complaints of nervousness.  Examination revealed 
that the veteran was oriented times three.  He was depressed, 
but denied suicidal ideation.  His ability to abstract was 
extremely poor.  Diagnoses included schizophrenia, simple 
type.  The 1984 VA examination report notes that, upon 
examination, the veteran looked depressed.  He denied visual 
hallucination.  Examination revealed that the veteran was 
oriented.  Judgment and insight were impaired.  The veteran 
did well on a formal memory test.  In an addendum to the 
examination report, the examiner stated that he had reviewed 
the veteran's claims folder.  Diagnoses included 
schizophrenia, chronic, undifferentiated type.  As the 1970 
and 1984 VA examination reports are not material to the claim 
at hand, demonstrating only that the veteran had post-service 
problems, they do not afford a basis upon which the veteran's 
claim may be reopened.  Furthermore, the VA examination 
reports do not refer to the onset of a psychiatric disorder 
during service; therefore, the evidence does not constitute 
new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disorder.

The other newly submitted evidence includes statements from 
the veteran dated in 1970, 1973, 1977, 1980, 1984, 1996 1997 
and 1998,and a transcript from a November 1998 personal 
hearing.  In his statements, the veteran essentially 
contended that he was mistreated during service, which lead 
to a nervous breakdown and a suicide attempt.  During his 
personal hearing, the veteran testified that his psychiatric 
problems began during his military service.  The Board notes 
that lay assertions of medical causation do not suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In short, because the veteran's 
opinion is not supported by medical expertise, it is not 
probative of the issue at hand, namely whether the veteran 
has a current disability which is attributable to service.  
Moreover, these contentions are essentially the same as were 
previously before the Board at the time of the decision in 
1970.  Therefore, the veteran's statements do not afford a 
basis upon which his claim may be reopened.

Narcolepsy

At the time of the August 1970 Board decision, the evidence 
for consideration included: the veteran's service medical 
records, including a February 1976 induction examination, 
which notes no complaints or findings of narcolepsy, and a 
January 1968 medical board examination, which found the 
veteran unfit for service due to a diagnosis of narcolepsy, 
determined to have existed for a number of years prior to 
service; March 1968 VA outpatient treatment reports, which 
note the veteran's complaints of falling asleep on the job, 
beginning in the years prior to his military service, and a 
diagnosis of narcolepsy; an April 1968 VA examination report 
that notes the veteran's complaints of sleep attacks prior to 
service that worsened during service and a diagnosis of 
narcolepsy; a VA hospitalization report dated from October 
1968 to March 1969 that notes the veteran's complaints of an 
inability to stay awake and normal neurological findings upon 
examination; a VA hospitalization report dated in March 1969 
that notes no complaints or findings related to narcolepsy; 
and a VA hospitalization report dated in December 1969 that 
notes a diagnosis of possible narcolepsy.  Upon consideration 
of this evidence, the Board denied service connection for 
narcolepsy, holding that narcolepsy existed prior to service 
and was not aggravated therein.

The evidence submitted since the August 1970 final Board 
decision includes: VA examination reports dated in 1970 and 
1984; statements from the veteran dated in 1970, 1973, 1977, 
1980, 1984, 1996 and 1997; a March 1981 VA medical statement; 
a September 1981 letter from the Department of the Navy; VA 
hospitalization reports dated in October 1989, January 1996 
and February 1996; VA outpatient treatment records dated in 
1996; and a transcript from a November 1998 personal hearing.

The March 1981 VA medical statement and the January 1996 VA 
hospitalization report note diagnoses for disabilities not 
herein at issue.  No complaints or findings of narcolepsy 
were noted.  As this medical evidence is not material to the 
claim at hand, it does not afford a basis upon which the 
veteran's claim may be reopened.

The 1970 VA examination report notes the veteran's complaints 
of falling asleep "a couple of time a day."  Neurological 
examination was within normal limits.  Diagnoses included 
narcolepsy.  The 1984 VA examination report notes the 
veteran's complaints of narcoleptic attacks, beginning in 
service.  Neurological examination was essentially negative.  
In an addendum to the examination report, the examiner stated 
that he had reviewed the veteran's claims folder.  Diagnoses 
included narcolepsy.  As the 1970 and 1984 VA examination 
reports are not material to the claim at hand, demonstrating 
only that the veteran had post-service problems, they do not 
afford a basis upon which the veteran's claim may be 
reopened.  Furthermore, the VA examination reports do not 
refer to the onset or aggravation of narcolepsy during 
service; therefore, the evidence does not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for narcolepsy.

The October 1989 and February 1996 VA hospitalization reports 
and the 1996 VA outpatient treatment reports note that the 
veteran was seen for various complaints, including sleep 
attacks.  Treatment records note a diagnosis of narcolepsy; 
however, no findings demonstrating the onset or aggravation 
of narcolepsy in military service are given.  As these VA 
hospitalization reports and outpatient treatment records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service problems, a fact which had 
previously been established, they do not afford a basis upon 
which the veteran's claim may be reopened.

The September 1981 letter from the Department of the Navy 
notes that the veteran was terminated from his employment at 
a naval station because of unsatisfactory work performance 
and conduct.  It was noted that the veteran had been found 
"on several occasions sleeping during working hours in 
unauthorized areas."  This letter is not material to the 
claim at hand.  It does not demonstrate the onset or 
aggravation of narcolepsy during the veteran's military 
service and, therefore, does not afford a basis upon which 
the veteran's claim may be reopened.

The other newly submitted evidence includes statements from 
the veteran dated in 1970, 1973, 1977, 1980, 1984, 1996, 1997 
and 1998, and a transcript from a November 1998 personal 
hearing.  In his statements, the veteran essentially 
contended that he was never treated for narcolepsy prior to 
his military service.  During his personal hearing, the 
veteran testified that his narcolepsy began during his 
military service.  He further testified that he currently 
falls asleep approximately three times a day.  These 
statements are essentially duplicative of allegations 
previously made and considered.  The Board notes that lay 
assertions of medical causation do not suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray, supra.  In short, 
because the veteran's opinion is not supported by medical 
expertise, it is not probative of the issue at hand, namely 
whether the veteran has a current disability that is 
attributable to service.  Therefore, the veteran's statements 
do not afford a basis upon which his claim may be reopened.



ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder is 
not reopened.

New and material evidence not having been submitted, the 
claim for service connection for narcolepsy is not reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

